     Case 1:20-cv-00609-PLM-PJG ECF No. 5 filed 08/10/20 PageID.205 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

TAVA JERMAINE JACOBS,

                      Petitioner,                    Case No. 1:20-cv-609

v.                                                   Honorable Paul L. Maloney

O’BELL THOMAS WINN,

                      Respondent.
____________________________/

                                        ORDER TO STAY

               This is a habeas corpus action filed by a state prisoner under 28 U.S.C. § 2254. In

accordance with this Court’s opinion,

               IT IS ORDERED that Petitioner shall have thirty (30) days from the date of this

order in which to file a motion for relief from judgment in the Ingham County Circuit Court setting

forth any unexhausted claims that he intends to pursue in his habeas petition.

               IT IS FURTHER ORDERED that Petitioner’s action is hereby stayed until

Petitioner files a motion to amend his petition to include any subsequently exhausted claims. Such

motion must be filed not later than 30 days after a final decision by the Michigan Supreme Court

on Petitioner’s unexhausted claims and shall include a description of the newly exhausted claims

and the dates and substance of decision at each step of state-court review.

               IT IS FURTHER ORDERED that if Petitioner fails to comply with the deadlines

imposed in this order, the Court may dismiss the petition.

               IT IS FURTHER ORDERED that Petitioner shall advise the Court of any change

of address occurring during the pendency of the stay.
  Case 1:20-cv-00609-PLM-PJG ECF No. 5 filed 08/10/20 PageID.206 Page 2 of 2



                IT IS FURTHER ORDERED that this case shall be administratively closed until

such time as Petitioner files a motion to amend his petition in accordance with the procedures set

forth in this order.



Dated:    August 10, 2020                           /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge




                                                2
